DETAILED ACTION
Claims 1-4, 6-8, 10, 12-21, 23-25, 27, and 29-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claim(s) 1-4, 6-8, 10, and 12-16, drawn to a method for treating a subject having cancer, which comprises a) administering to the subject an effective amount of a cell cycle inhibitor; and b) administering to the subject an effective amount .
Group 2, claim(s) 17-21, 23-25, 27, and 29-32, drawn to a method for treating a subject having LSD1-inhibitor-resistant cancer by sensitizing cells of the cancer to LSD1 inhibitors, which comprises a) administering to the subject an effective amount of a cell cycle inhibitor; and b) administering to the subject an effective amount of a LSD1 inhibitor; wherein the cell cycle inhibitor is a CDK4/6 inhibitor or a p21 enhancer.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Specific LSD1 inhibitor  (Groups 1-2)*
specific species of CDK4/6 inhibitor OR  p21 enhancer (Groups 1-2)**
type of cancer to be treated (Groups 1-2)***

*Examiner requests election of a specific species of LSD1 inhibitor, e.g. recited in claim 10.  Examiner further request that applicant indicated what formula (as recited in claim 8) that the specific species of LSD1 inhibitor falls within.  Specifically, please elect a LSD1 inhibitor formula in a specific species that falls within that formula. 

**Please elect CDK4/6 inhibitor OR  p21 enhancer as the cell cycle inhibitor, and indicate the specific elected species of CDK4/6 inhibitor OR  p21 enhancer

***Examiner requests election of a specific type of cancer to be treated/patient population.  Examiner requests election of a specific form of cancer, e.g. breast cancer, as opposed to a broader category of tumors which can affect numerous organs within the body. 

If Group 1 is elected, Applicant should elect a single, fully disclosed and unambiguous species by providing the following information:
First, applicant should elect a single, fully defined and unambiguous species of the invention of group I by providing of species of each of the identified compounds of the claimed composition for initial search purposes.
Second, applicant should positively identify all claims that read upon the single, elected species.

If Group 2 is elected, Applicant should elect a single, fully disclosed and unambiguous species by providing the following information:
First, applicant should elect a single, fully defined and unambiguous species of the invention of group2 by providing of species of each of the identified compounds of the claimed composition for initial search purposes.
Second, applicant should positively identify all claims that read upon the single, elected species.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-4, 6-8, 10, 12-21, 23-25, 27, and 29-32.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of administering a LDS1 inhibitor and a p21 enhancer for the treatment of cancer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Vianello et al. (WO 2015/181380- cited in IDS filed 1/6/2020).  Vianello et al. teach compounds of formula (I) as KDM1 inhibitors in combination with p21 enhancers, specifically an HDAC such as SAHA (e.g., p.4, ll. 23-26; p.7, ll. 5-8; p. 14, l, 30 - p. 15, l. 18; p. 32, l. 1 - p. 33, l. 13; p. 34, ll. 21-24; claims 1).  Accordingly, Groups 1 and 2 lack unity of invention in view of the prior art because they do not share a special technical feature that makes a contribution over the prior art.
 drawn to specific cancer patient populations.  

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KRISTINA M HELLMAN/Examiner, Art Unit 1654